Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is entered into as of this 2nd day
of February, 2010, by and between Princeton National Bancorp, Inc., a Delaware
corporation (“Bancorp”), and Thomas D. Ogaard (“Executive”).
WITNESSETH:
     WHEREAS, Bancorp and Executive desire Executive to serve as its President
and Chief Executive Officer; and,
     WHEREAS, Bancorp and Executive desire Executive to serve as President and
Chief Executive Officer of Citizens First National Bank, a National banking
association (the “Bank”); and,
     WHEREAS, the Bank is a wholly-owned subsidiary of Bancorp; and
     WHEREAS, Executive and Bancorp desire to enter into this Agreement
pertaining to the terms of the employment of Executive with Bancorp and the Bank
and the security Bancorp is providing to Executive with respect to his
employment;
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:
          1. Employment. Bancorp hereby agrees to employ Executive as its
President and Chief Executive Officer, and to cause the Bank to employ Executive
as its President Chief Executive Officer and Executive hereby accepts such
employment by Bancorp and the Bank upon the terms and conditions herein set
forth. The primary place of employment shall be at Bancorp’s and the Bank’s
principal offices, located at 606 South Main Street, Princeton, Illinois 61356.
          2. Term and Automatic Renewal. The term of this Agreement and
Executive’s employment hereunder will be one (1) year commencing as of the date
first written above. On each day following the date first written above, this
Agreement and the term of Executive’s employment hereunder will automatically
renew for one (1) additional day until such time as: (i) the board of directors
of Bancorp or Executive elects not to extend the term of this Agreement by
providing written notice to the other of such party’s election not to extend the
term beyond the

 



--------------------------------------------------------------------------------



 



then current termination date; or (ii) Executive’s employment is terminated in
accordance with Section 7 of this Agreement.

  3.   Duties. Executive will, during the term hereof:     (a)   faithfully and
diligently do and perform all such acts and duties and furnish such services as
the Boards of Directors of Bancorp or the Bank shall direct;     (b)   do and
perform all acts in the ordinary course of Bancorp’s or the Bank’s businesses
(with such limits as the Boards of Directors of Bancorp or the Bank may
prescribe) necessary and conducive to Bancorp’s and the Bank’s best interests;  
  (c)   execute all duties attendant to his office; and     (d)   devote his
full time, energy, and skill to the business of Bancorp and the Bank and to the
promotion of Bancorp’s and the Bank’s best interests, except for vacations,
absences made necessary because of illness, authorized leaves of absence,
holidays, professional meetings and seminars.

     During the term of this Agreement, Executive shall not, without the consent
of the Board of Directors of Bancorp or the Bank, accept other employment or
perform other services for compensation, or have any direct or indirect
ownership interest in any business in competition with the Bank or otherwise
engage in any activity which constitutes a conflict of interest with Bancorp or
the Bank. Notwithstanding anything to the contrary contained herein, the
expenditure of reasonable amounts of time on personal investments and charitable
activities shall not be deemed a breach of this Agreement, provided that such
activities do not materially interfere with the performance by Executive of his
obligations under this Agreement. The Board of Directors of the Bank shall not
unreasonably withhold consent to Executive’s service as a member of the board of
directors of other companies.

-2-



--------------------------------------------------------------------------------



 



             4.  Compensation. Bancorp shall cause Bank to pay to Executive for
all services to be performed by Executive during the term of this Agreement;

  (a)   A Base Salary at the rate of $300,000 per annum, payable in
substantially equal periodic monthly payments in accordance with Bancorp’s and
the Bank’s practices for other executives, managerial, and supervisory
employees, as such practices may be determined from time to time (the “Base
Salary”); and     (b)   Any annual increase in Base Salary, additional or
special compensation, such as incentive pay or other bonuses, based upon
Executive’s performance, as the Board of Directors of the Bank, in its
discretion, may from time to time determine, based upon annual incentive
opportunities made available to Executive by the Bank and upon other
discretionary criteria deemed appropriate by the Board of Directors of the Bank.

All such payments will be subject to such deductions as may be required to be
made pursuant to law, government regulation or order, or by agreement with, or
consent of, Executive.

  5.   Fringe Benefits. During the term of this Agreement:     (a)   Automobile.
Bancorp shall cause the Bank to provide to Executive a full-size automobile for
the exclusive use of Executive and payment of all proper company-related
expenses related to such automobile, including insurance costs. Executive shall
maintain the records relating to personal use as are required by Bank policy. To
the extent that the expenses described in this subsection are not paid directly
by Bancorp, Bancorp shall reimburse Executive in accordance with its expense
reimbursement policies, but in no event later than March 15 of the calendar year
following the calendar year in which the expenses are incurred.     (b)  
Memberships. Bancorp will cause the Bank to pay or reimburse Executive for the
following:

-3-



--------------------------------------------------------------------------------



 



  (i)   all reasonable annual dues and membership expenses in one club selected
and joined by Executive in which memberships are used for or necessary to the
performance of Executive’s duties hereunder and all reasonable expenses incurred
in furtherance of or in connection with the transaction of the business of
Bancorp or the Bank hereunder at such club; and     (ii)   all reasonable annual
dues and membership expenses in such civic and lunch clubs selected by Executive
as are necessary or useful to the performance of Executive’s duties hereunder
and all reasonable expenses incurred in furtherance of or in connection with the
transaction of the business of Bancorp or the Bank hereunder at such civic and
lunch clubs.

     All of the aforementioned amounts subject to reimbursement by the Bank to
Executive shall be subject to an accounting by Executive and approval by the
Bank. To the extent that the expenses described in this Section 5 are not paid
directly by Bancorp, Bancorp shall reimburse Executive in accordance with its
expense reimbursement policies, but in no event later than March 15 of the
calendar year following the calendar year in which the expenses are incurred.
          6. Additional Benefits. Bancorp shall cause the Bank to provide the
following additional benefits to Executive during the term of this Agreement:

  (a)   Executive shall be eligible to participate in any incentive plans or
arrangements (“Incentive Plans”) that Bancorp or the Bank may establish or
practices it may follow for the benefit of its executives as in effect from time
to time, and shall be entitled to receive any other bonus or discretionary
compensation payments as Bancorp or the Bank may determine from time to time.

  (b)   Executive shall be entitled to paid vacations in accordance with the
Bank’s customary vacation practice or a total of 4 weeks paid vacation per year,
whichever is greater. Executive shall also be entitled to all paid holidays
given by the Bank to its other executives.

-4-



--------------------------------------------------------------------------------



 



  (c)   Executive and his dependents shall be entitled to participate in and
receive benefits under any qualified or supplemental employee pension plan,
including any defined benefit retirement plan or defined contribution retirement
plan (“Retirement Plans”), health and dental plan, disability plan, survivor
income plan, and life insurance plan or arrangement (“Welfare Plans”) made
available by the Bank in which Executive is currently eligible to participate,
and any additional or substitute Retirement or Welfare Plans Bancorp or the Bank
may make available in the future to its executives, subject to and on a basis
consistent with the terms, conditions, and overall administration of such
Retirement or Welfare Plans.

          7. Termination.
     (a) Good Cause. The Board of Directors of Bancorp may terminate the
employment of Executive with Bancorp and the Bank at any time for “Good Cause.”
For purposes of the preceding sentence, “Good Cause” shall be deemed to exist
if:

  (i)   Executive engages in acts or omissions constituting dishonesty, willful
misconduct, breach of fiduciary obligation or intentional wrongdoing or
malfeasance that results in harm to the business, operations, reputation or
property of Bancorp or the Bank;     (ii)   Executive is convicted of a felony
or other crime involving fraud or dishonesty;     (iii)   Executive continues to
not perform his assigned duties for a period of thirty (30) days after the Bank
has given written notice to Executive of such non-performance and its intention
to terminate the employment of Executive with Bancorp and the Bank because of
such non-performance     (iv)   Executive engages in any conduct in the course
of his employment and the Bancorp determines in good faith, after investigation
that

-5-



--------------------------------------------------------------------------------



 



      such conduct constitutes a violation of law or Bank policy or exposes the
Bank to liability under the laws of the United States or the State of Illinois;

  (v)   For purposes of Section (a)(i) of this Section, the term “harm” shall be
interpreted to mean any quantifiable injury, whether monetary or otherwise, that
exceeds a de minimis injury.

     Without limiting the generality of the foregoing, the following shall not
constitute cause for the termination of the employment of Executive or the
modification or diminution of any of his authority hereunder:

  (i)   any personal or policy disagreement between Executive and Bancorp or the
Bank or any member of the Board of Directors of Bancorp or the Bank, or     (ii)
  any action taken by Executive in connection with his duties hereunder if
Executive acted in good faith and in a manner he reasonably believed to be in,
and not opposed to, the best interest of Bancorp or the Bank and had no
reasonable cause to believe his conduct was unlawful.

     Notwithstanding anything herein to the contrary, in the event Bancorp shall
terminate the employment of Executive for cause hereunder, Bancorp shall give at
least thirty (30) days prior written notice to Executive specifying the reason
or reasons for Executive’s termination. Bancorp may, at its sole discretion,
remove the Executive from the performance of his duties during the 30-day notice
period. Such removal will not impact any duty on behalf of Bancorp to compensate
Executive during such 30-day period.
     (b) Voluntary Termination. Executive shall have the right at any time
during the term of this Agreement to terminate his employment with Bancorp upon
giving ninety (90) days written notice of said termination to Bancorp. Upon
receipt of such notice, Bancorp may, at its sole discretion, remove the
Executive from the performance of his

-6-



--------------------------------------------------------------------------------



 



duties. Such removal will not impact any duty on behalf of Bancorp to compensate
Executive during such 90-day period.
     (c) Good Reason. Executive may terminate his employment with Bancorp and
the Bank at any time for “Good Reason.” “Good Reason” shall be deemed to exist
if Executive terminates his employment because, without his express written
consent, (i) Bancorp breaches any of the terms of this Agreement, (ii) he is
assigned duties materially inconsistent with the duties and responsibilities
stated in the by-laws of Bancorp and the Bank for his positions, (iii) the
duties and responsibilities for the President stated in the by-laws of Bancorp
and the Bank, respectively, are amended to be materially inconsistent with the
duties and responsibilities that would typically be expected of a President of
Bancorp and the Bank, respectively, or (iv) Bancorp or the Bank changes by 100
miles or more the principal location in which Executive is required to perform
services. Upon the occurrence of any event referenced in (i) through (iv) above,
Executive shall, within ninety (90) days of such occurrence, provide Bancorp
notice of the existence of the condition. Upon receiving notice, Bancorp shall
have no more than thirty (30) days to remedy the condition. Executive shall have
six months from the date of the initial existence of one of the above events to
terminate his employment under this section.
     (d) Change in Control. A “Change in Control” shall be deemed to occur on
the earliest of:

  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of beneficial ownership, as that term is defined
in Rule 13d-3 under the Exchange Act, of capital stock of Bancorp entitled to
exercise more than 25% or more of the outstanding voting power of all capital
stock of Bancorp entitled to vote for the election of directors (“Voting
Stock”);

-7-



--------------------------------------------------------------------------------



 



  (ii)   The effective time of (A) a merger or consolidation of Bancorp with one
or more other corporation as a result of which the holders of the outstanding
Voting Stock of Bancorp immediately prior to such merger or consolidation hold
50% or less of the Voting Stock of the surviving or resulting corporation or
(B) a transfer of more than 50% of the Voting Stock, or substantially all of the
property of Bancorp, other than to an entity of which Bancorp owns more than 50%
of the Voting Stock; or     (iii)   The effective time of (A) a merger or
consolidation of the Bank with one or more other corporations as a result of
which the holders of the outstanding Voting Stock of the Bank immediately prior
to such merger or consolidation hold 50% or less of the Voting Stock of the
surviving or resulting corporation or (B) a transfer of more than 50% of the
Voting Stock, or substantially all of the property of the Bank, other than to an
entity of which Bancorp or the Bank owns more than 50% of the Voting Stock.

     (e) Benefits Upon Termination. The following provisions will apply during
the term of this Agreement (i) if the employment of Executive with Bancorp or
the Bank is terminated by Bancorp or the Bank for any reason other than Good
Cause, (ii) if Executive terminates his employment with Bancorp or the Bank for
Good Reason, or (iii) if the employment of Executive with Bancorp or the Bank is
terminated by Bancorp or the Bank during the twelve month period following a
Change in Control:
     (A) An amount equal to Executive’s aggregate Base Salary (at the rate most
recently determined) for a period equal to the greater of (x) twelve months, or
(y) the balance of the term of this Agreement pursuant to Paragraph 2 (the
“Severance Period”), shall be paid to Executive in a lump sum within thirty
(30) days after the date of termination.

-8-



--------------------------------------------------------------------------------



 



     (B) Executive or any other person entitled to receive benefits with respect
to Executive under any Incentive Plan, Retirement Plan, or any other plan or
program maintained by Bancorp or the Bank shall receive any and all benefits
accrued under such Plan or other plan or program, to the date of termination of
employment, the amount, form and time of payment of such benefits to be
determined by the terms of such Incentive Plan and Retirement Plan and other
plan or program, and Executive’s employment shall be deemed to have terminated
by reason of retirement under each such Plan or other plan or program under
circumstances that have the most favorable result for Executive thereunder.
Payment shall be made at the earliest date permitted under any such Plan or
other plan or program. Notwithstanding the foregoing, this subsection (B) shall
be interpreted in a manner that is consistent with Code Section 409A and the
timing of payments to the Executive shall be not be changed to the extent that
doing so would cause another plan or program to violate the requirements of Code
Section 409A and for the Executive to incur excise taxes, interest costs or
both.
     (C) During the Severance Period, Executive and his spouse and other
dependents will continue to be covered by all Welfare Plans in which he and his
spouse and other dependents were participating immediately prior to the date of
his termination as if he continued to be an employee of Bancorp or the Bank, and
Bancorp will, or will cause the Bank to, continue to pay the costs of coverage
of Executive and his spouse and other dependents under such Welfare Plans on the
same basis as is applicable to active employees covered thereunder; provided
that, if participation in any one or more of such Welfare Plans is not possible
under the terms thereof, Bancorp will, or will cause the Bank to, provide
substantially similar benefits; and provided further that a change in the
Welfare Plans of Bancorp or the Bank that is generally applicable to Bancorp and
Bank executive employees will apply to Executive, his spouse and other
dependents. If the Company determines that coverage under the Company’s Welfare
Plans can not continue without jeopardizing the tax favored status of such plans
or that value of such benefits to Executive, his spouse and other dependents
exceeds the amount

-9-



--------------------------------------------------------------------------------



 



eligible for exemption as separation pay under Treas. Reg. 1.409-1(b)(9) then,
no later than the March 15 of the calendar year following the calendar year in
which Executive’s employment terminates, the Company may make a lump sum cash
payment to Executive equal to the value of such benefits.
     (f) If the employment of Executive with Bancorp or the Bank is terminated
by Bancorp or the Bank for Good Cause or by the voluntary action of Executive
without Good Reason, other than due to a Change in Control, Executive’s Base
Salary (at the rate most recently determined) and a bonus (a pro rata portion of
the bonus paid for the most recent calendar year) shall be paid through the date
of his termination, and Bancorp shall have no further obligation to Executive or
any other person under this Agreement. Such termination shall have no effect
upon Executive’s other rights, including but not limited to rights under any
Incentive, Retirement or Welfare Plan.
          8. Death. If Executive dies during the term of this Agreement, Bancorp
agrees to cause the Bank for a period or one year following Executive’s death,
(the “Death Benefit Period”), to cover the spouse and other dependants of
Executive under all Welfare Plans in which Executive and his spouse and other
dependents were participating immediately prior to the date of his death as if
he continued to be an employee of Bancorp or the Bank; provided that, if
participation in any one or more of such plans and arrangements is not possible
under the terms thereof, Bancorp will, or will cause the Bank to, provide
substantially similar benefits. Any death benefits payable under this
Paragraph 8 are in addition to any other benefits due to Executive or his
beneficiaries or dependents from Bancorp, including, but not limited to,
payments under any of the Incentive, Retirement and Welfare Plans.
          9. Disability. If Executive incurs a Disability during the term of
this Agreement, Executive’s obligation to perform such services hereunder will
terminate and in such event Bancorp agrees to cause the Bank:
     (a) to continue to pay Executive his aggregate Base Salary (at the rate
most recently determined) from the date of onset of such Disability until such
time as

-10-



--------------------------------------------------------------------------------



 



Executive is eligible to receive disability benefits under the Bank’s disability
plan, as presently or hereafter in effect (the “Disability Period”); and
     (b) during the Disability Period and such period of time as Executive is
eligible to receive disability benefits under the Bank’s disability plan, to
continue to cover Executive and his dependents under all Welfare Plans in which
Executive and his spouse and other dependents were participating immediately
prior to the date of onset of such Disability as if Executive continued to be an
employee of Bancorp or the Bank; provided that, if participating in any one or
more of such plans and arrangements is not possible under the terms thereunder,
Bancorp will provide, or cause the Bank to provide, substantially similar
benefits.
               Notwithstanding the foregoing, any payments to Executive pursuant
to this Paragraph 9 shall be reduced by the amount of any disability benefits
otherwise payable to Executive under any disability program maintained by
Bancorp or the Bank. Amounts payable to Executive under this Paragraph 9 shall
continue to be paid to a beneficiary designated in writing by him if he dies
during the Disability Period. If Executive is receiving benefits hereunder and
his disability ceases, his benefits under this Paragraph 9 shall terminate,
provided that if his employment with Bancorp and the Bank does not recommence
(because no offer of re-employment in the same position is made), the benefits
he is then receiving under this Paragraph 9 shall continue for a period of
twelve additional months. For purposes of this Agreement, the term “Disability”
shall mean a physical or mental disability, as determined by an independent
physician selected with the approval of both Bancorp and Executive, which will
render Executive incapable of performing his duties under this Agreement for six
consecutive months.
               10. Indemnity. Bancorp shall indemnify Executive to the extent
provided in Article VIII, Sections 1, 2, 3, 4 and 5 of the by-laws of Bancorp,
as may be amended from time-to-time.
               11. No Duty to Mitigate/Setoff. In the event of the termination
of Executive’s employment hereunder for any reason, Executive shall have no
obligation to mitigate damages and amounts received in accordance with this
Agreement shall not be reduced. The absence of a duty to mitigate shall not
prevent Bancorp or the Bank from asserting a right to set-off of

-11-



--------------------------------------------------------------------------------



 



amounts payable pursuant to this Agreement following the Executive’s breach of
the Non-Competition and Non-Solicitation Agreement executed by and between the
Executive and the Bank on August 4, 2009, (the “Non-Compete Agreement”) or other
actions by the Executive that are damaging to Bancorp or the Bank.
               12. Confidentiality. Executive acknowledges that the terms and
conditions of the Non-Compete Agreement remain in full force and effect and the
terms and conditions of the Non-Compete Agreement shall survive the termination
of this Agreement. Executive further acknowledges that preservation of a
continuing business relationship between Bancorp, the Bank and their respective
customers, representatives and employees is of critical importance to the
continued business success of Bancorp and the Bank and that it is the active
policy of Bancorp and the Bank to guard as confidential certain information not
available to the public and relating to the business affairs of Bancorp and the
Bank. In view of the foregoing, Executive agrees that he shall not during the
term of this Agreement and at any time thereafter, without the prior written
consent of Bancorp, disclose to any person or entity any such confidential
information that was obtained by Executive in the course of his employment with
Bancorp or the Bank. This section shall not be applicable if and to the extent
Executive is required to testify in a legislative, judicial or regulatory
proceeding pursuant to an order of Congress, any state or local legislature, a
judge, or an administrative law judge or is otherwise required by law to
disclose such information.
               13. Bancorp Assignment. Neither Bancorp nor Executive may assign
this Agreement without the other party’s prior written consent, except that
Bancorp’s obligations hereunder shall be binding legal obligations of any
successor to all or substantially all of Bancorp’s business by purchase, merger,
consolidation or otherwise.
               14. Executive Assignment. No interest of Executive or his spouse
or other beneficiary under this Agreement, or any right to receive any payment
or distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment or other alienation or encumbrance
of any kind, nor may such interest or right to receive payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts

-12-



--------------------------------------------------------------------------------



 



of, or other claims against, Executive or his spouse or other beneficiary,
including claims for alimony, support, separate maintenance and claims in
bankruptcy proceedings.
               15. Benefits Unfunded. All rights under this Agreement of
Executive and his spouse or other beneficiary, shall at all times be entirely
unfunded, and no provision shall at any time be made with respect to segregating
any assets of Bancorp or the Bank for payment of any amounts due hereunder.
Neither Executive, nor his spouse or other beneficiary shall have any interest
in or rights against any specific assets of Bancorp or the Bank, and Executive
and his spouse and other beneficiaries shall have only the rights of a general
unsecured creditor of Bancorp and the Bank.
               16. Waiver. No waiver by any party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of any
other provisions or conditions at the same time or at any prior or subsequent
time.
               17. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original.
               18. Severability. In the event any provision of this Agreement is
held illegal or invalid, the remaining provisions of this Agreement shall not be
affected thereby.
               19. Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, representatives
and successors.
               20. Notice. Notices required under this Agreement shall be in
writing and sent by registered mail, return receipt requested, to the following
addresses or to such other address as the party being notified may have
previously furnished to the other party by written notice.

         
 
  If to Bancorp:   Princeton National Bancorp, Inc.
 
      606 South Main Street
 
      Princeton, Illinois 61356
 
       
 
      Attention: Chairman of the Board

-13-



--------------------------------------------------------------------------------



 



         
 
  If to Executive:   Thomas D. Ogaard
 
      c/o Princeton National Bancorp, Inc.
 
      606 South Main Street
 
      Princeton, Illinois 61356

               21. Applicable Law. This Agreement shall be construed and
interpreted pursuant to the laws of the State of Illinois.
               22. Entire Agreement. With the exception of the Non-Compete
Agreement, this Agreement contains the entire agreement between Bancorp and
Executive and supersedes any and all previous employment agreements, written or
oral, between the parties relating to the subject matter hereof. No amendment or
modification of the terms of this Agreement shall be binding upon the parties
hereto unless reduced to writing and signed by Bancorp and Executive.
               23. Withholding. Bancorp or the Bank may withhold from any
payment that it is required to make under this Agreement amounts sufficient to
satisfy applicable withholding requirements under any federal, state or local
law.
               24. Headings. The headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any provision of this Agreement.
               25. Compliance with Section 409A. Notwithstanding anything
contained herein to the contrary, if at the time of a termination of employment,
(i) Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986 (the “Code) , and the regulations and guidance
thereunder in effect at the time of such termination (“409A”), and, (ii) any of
the payments or benefits provided hereunder may constitute “deferred
compensation” under 409A, then, and only to the extent required by such
provisions, the date of payment of such payments or benefits otherwise provided
shall be delayed for a period of up to 6 months following the date of
termination. The parties intend, however, that this Agreement shall be exempt
from the 409A as either a separation pay arrangement under Treas. Reg.
1.409A-1(b)(9) or a short term deferral of compensation under 1.409A-1(b)(4).

-14-



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, Executive has hereunto set his hand, and
Bancorp has caused this Agreement to be executed in its name and on its behalf,
all as of the day and year first written above.

            PRINCETON NATIONAL BANCORP, INC.
      By:   /s/ Craig O. Wesner         Craig O. Wesner,        Chairman of the
Board of Directors                 /s/ Thomas D. Ogaard         Thomas D.
Ogaard, Executive             

January 25, 2010

-15-